Citation Nr: 0306617	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  95-35 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel




INTRODUCTION

The veteran retired from the service in October 1962 
following more than 20 years of active duty.  The veteran 
died on June 26, 1994.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which in pertinent part denied service connection 
for the cause of the veteran's death.  The appellant 
subsequently perfected this appeal.

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook additional development of this 
case.  In September 2002, the Board requested copies of 
military retiree outpatient records relating to treatment for 
pneumonia at March Air Force Base for the period from January 
1989 through June 1994.  A negative response was received.  
In October 2002, the Board requested that the appellant 
complete authorizations for the release of information from 
various providers.  The appellant did not respond to the 
request for information.  As no new evidence was received in 
connection with the Board's development efforts, additional 
notice to the appellant is not required.  See 38 C.F.R. 
§ 20.903 (2002).


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has made 
reasonable efforts to obtain the evidence necessary for an 
equitable disposition of the appellant's appeal.

2.  At the time of his death in June 1994, the veteran was 
service-connected for bronchiectasis with residuals of 
pneumonia (30 percent).

3.  The Certificate of Death lists the immediate cause of the 
veteran's death as myocardial infarction due to coronary 
artery disease.  Pneumonia is noted as an other significant 
condition contributing to death but not related to the cause.

4.  The medical evidence does not show that the veteran's 
service-connected bronchiectasis with residuals of pneumonia 
contributed substantially or materially to the veteran's 
death.

5.  There is no evidence of myocardial infarction or coronary 
artery disease during service or within one year after 
discharge from service and there is no competent medical 
evidence of record suggesting a relationship between the 
veteran's cause of death and his active military service.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The appellant was notified of the laws and regulations 
pertaining to service connection for the cause of death in 
the September 1995 statement of the case (SOC).  By letter 
dated in April 2002, the appellant was informed of the 
enactment of the VCAA.  This letter advised her of the 
evidence necessary to establish entitlement to service-
connected death benefits and informed her of the information 
and evidence that was still needed.  The appellant was 
advised of the information and evidence she was responsible 
for and of the evidence that VA would attempt to obtain.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In 
February 1995, April 2002, and October 2002, the appellant 
was requested to submit completed authorizations for the 
release of the veteran's terminal hospitalization records.  
The appellant has not provided the requested authorizations 
and therefore, VA has been unable to obtain these records.  
The Board notes that "[t]he duty to assist is not always a 
one-way street.  If a [claimant] wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence".  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

The Board attempted to obtain records from March Air Force 
Base regarding treatment for pneumonia and received a 
negative response.  An autopsy was not performed.  The 
appellant has not identified additional records that need to 
be obtained.  The Board acknowledges that a VA medical 
opinion has not been obtained regarding whether the veteran's 
service-connected disability of bronchiectasis with residuals 
of pneumonia contributed materially or substantially to the 
cause of his death.  However, without the veteran's terminal 
hospitalization records, the Board concludes that any such 
opinion would be speculative and of little probative value.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Dependency and indemnity compensation is payable to a 
surviving spouse of a qualifying veteran who died from a 
service-connected disability.  38 U.S.C.A. 
§ 1310 (West 2002).  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2002).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2002).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2002).  

The Certificate of Death indicates that the immediate cause 
of the veteran's death was myocardial infarction (days 
duration) due to coronary artery disease (years duration).  
Pneumonia was listed as an other significant condition 
contributing to death but not related to the immediate cause.  

At the time of the veteran's death, he was service-connected 
for bronchiectasis with residuals of pneumonia (30 percent).  
Pneumonia was not considered the principal cause of death and 
therefore, in order to establish entitlement to service 
connection it must be shown that it contributed substantially 
or materially to the veteran's death.  The Board acknowledges 
that the Certificate of Death listed pneumonia as a 
significant condition contributing to death.  
Notwithstanding, it is unclear to what extent pneumonia 
actually contributed to the veteran's death or whether it was 
related to the service-connected bronchiectasis with 
residuals of pneumonia or a different infection.  On review 
of the record, there is simply no competent medical evidence 
establishing that the veteran's service-connected 
bronchiectasis with residuals of pneumonia contributed 
substantially or materially to his death.  

Service connection for the cause of death may also be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection should have been 
established.  The veteran was not service-connected for 
myocardial infarction or coronary artery disease.  Therefore, 
it is necessary to consider whether service connection should 
have been established for either of these conditions.  

A service-connected disorder is one which was incurred or 
aggravated by active service, or in the case of certain 
diseases like cardiovascular renal disease, was demonstrated 
to a compensable degree within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

Service medical records establish that the veteran was 
admitted to the hospital on various occasions for treatment 
of pneumonia and bronchiectasis and that he received 
continued treatment for these conditions throughout his 
active military service.  The veteran's lungs were also noted 
as abnormal on various physical examinations.  
Notwithstanding, the veteran's cardiovascular system was 
reported as normal on examinations in October 1940, June 
1945, and November 1946.  On examinations in January 1954, 
September 1956, October 1956, February 1961, and March 1962 
the veteran's heart was determined to be normal on clinical 
evaluation.  Electrocardiographic records dated on February 5 
and February 13, 1961 were reported as normal.  

Medical examination in August 1962 again reports the 
veteran's heart as normal.  Physical Evaluation Board (PEB) 
Report dated in August 1962 indicates the veteran was 
diagnosed with bronchiectasis, bilateral, primarily involving 
the lower lobes and pneumonia, not elsewhere classified, 
recurrent.  No cardiovascular disabilities were diagnosed.  

The veteran underwent a VA examination in November 1962.  
Examination of the cardiovascular system revealed regular 
rhythm.  Sounds were normal but a systolic apical murmur was 
heard in the supine position.  MPI was in the fifth 
intercostal space inside of the mid-clavicular line.  There 
was no neck vessel engorgement, abnormal pulsation, thrill, 
flutter or rub.  Radial pulses were elastical, equal and 
small.  Femorals, popilteals, dorsalis pedis and tibialis 
posteriors were within normal palpability states.  There was 
no pedal or basal edema.  Blood pressure was 138/70.  X-ray 
examination of the chest demonstrated no pulmonary or cardiac 
pathology.  Diagnosis was bronchiectasis and residuals of 
pneumonia.  

On review of the record, there is no evidence of myocardial 
infarction or coronary artery disease during service or 
within one year after discharge from service, and there is no 
competent medical evidence of record suggesting a 
relationship between these conditions and the veteran's 
active military service.  

The Board sympathizes with the appellant; however, as the 
preponderance of the evidence is against the claim for 
service connection for the veteran's cause of death, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

